Citation Nr: 0800254	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a gastrointestinal 
condition, to include a hiatal hernia, gastroesophageal 
reflux, and gastritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
regional office (RO).  

The Board remanded the case for additional development in 
June 2006.  The case has now been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the remand of June 2006, the Board instructed that the 
veteran should be provided VA examinations, and that the 
examiners must provide opinions regarding whether any 
currently diagnosed sinusitis or gastrointestinal disorder is 
related to service.

The report of a gastrointestinal examination conducted by the 
VA in August 2006 reflects that the diagnosis was clinical 
gastritis.  Unfortunately, the examiner did not comply with 
the Board's instruction to provide an opinion regarding the 
likelihood that a currently diagnosed gastrointestinal 
disorder is related to service.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board also notes that the report of a sinus disorders 
examination conducted by the VA in July 2006 reflects that 
the examiner claimed to have reviewed the claims file, but 
then stated that there was no evidence that the veteran 
received treatment for sinusitis while in service.  The Board 
notes, however, that the examiner did not discuss service 
medical record entries such as one dated in March 1976 when 
the diagnosis was acute sinusitis, or another one dated in 
April 1976 which reflects that the veteran complained of 
tenderness over the frontal mastoid regions, and was 
diagnosed as having "sinusitis with mastoiditis?"  Also a 
service medical record dated in May 1976 reflects a diagnosis 
of allergic rhinitis with history of sinusitis.  Thus, it 
appears that the VA sinus examiner in July 2006 did not base 
his opinion on a full and accurate understanding of the 
veteran's history.  An opinion based on an innacurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request an examination 
addendum from the same examiner who 
previously conducted a gastrointestinal 
disorders examination of the veteran to 
obtain an opinion regarding the veteran's 
claim for service connection for a 
gastrointestinal disorder.  The claims 
folder must be made available to the 
examiner for review.  Another physical 
examination is not required unless deemed 
to be necessary by the physician.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
gastritis is related to the gastritis 
noted in his service medical records.   

2.  The RO should request an examination 
addendum from the same examiner who 
previously conducted a sinus examination 
of the veteran to obtain an opinion 
regarding the veteran's claim for service 
connection for sinusitis.  The claims 
folder must be made available to the 
examiner for review.  Another physical 
examination is not required unless deemed 
to be necessary by the physician.  The 
examiner should offer an opinion as to 
the whether it is at least as likely as 
not that the veteran's currently 
diagnosed sinusitis is related to the 
sinusitis noted in the service medical 
records. 

3.  The RO should then review the 
addendums to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action. See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims. If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



